In re Audrey Mosby, et al.; applying for rehearing of writ granted with order on June 30, 1989, 546 So.2d 1201; Parish of Iberville, 18th Judicial District Court, Div. A, No. 34124-A; to the Court of Appeal, First Circuit, No. CW89 0505.
Rehearing granted. This Court’s action of 6/30/89, granting relator’s writ application and permitting relator to amend pleadings, is hereby reversed and set aside. The ruling of the District Court dated March 15, 1989 refusing to permit defendant to amend his answer is reinstated. The trial judge, under La.Code of Civ.Pro. art. 1151, appropriately exercised the discretion afforded him by refusing to grant leave to the defendant to amend its answer. To permit the amendment to the answer at this stage of the litigation, under these circumstances, would unduly and unfairly prejudice the plaintiff.
LEMMON, J., would simply grant the rehearing and have the case argued.